DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 02/17/2021. Claims 1-3, 5, 8, and 14-19 have been amended. Accordingly, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the amended limitation recites “for a plurality of different viewports displaying different positions” in line 8, while lines 9-10 recite “retrieving the navigation directions to a geographic location near a center of the viewport”. It is unclear to the examiner if the viewport in line 10 refers to the same “plurality of different viewports” in line 8. It is 
Claims 2-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 14, and 15 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 14-20 rejected under 35 U.S.C. 103 as being obvious over Dewan et al. US20140340304A1 (henceforth Dewan) in view of Charaniya et al. US20130138500A1 (henceforth Charaniya) and Wang et al. US20160154538A1 (henceforth Wang)

Regarding claim 1,
Dewan discloses:
A computer-implemented method for providing navigation directions, the method comprising: providing an interactive digital map of a geographic area via a user interface of a user device, including displaying a currently visible portion of the interactive digital map within a viewport;
(In para 0006, “one embodiment of these techniques is a method for efficiently fetching digital map data displayed in a viewport. The method includes displaying, via a user interface, a first digital map in a viewport at an initial position.” Fig. 3 shows an example in which a user operates the mapping module 50 to communicate motion to a viewport 300 when viewing the digital map 304 in response to detecting a user’s gesture (para 0029). Therefore, an interactive digital map of a geographic area via a user interface of a user device (i.e. a client device, para 0011) is provided where a currently visible portion of the interactive digital map within a viewport is displayed.)
 repositioning the viewport from an initial position on the digital map to a target position on the digital map along a trajectory in accordance with one or more user commands;

including: retrieving navigation directions having a first level of detail for a first position on the trajectory, and retrieving navigation directions having a second level of detail for a second point on the trajectory, the first level of detail including less information than the second level of detail; 
(Fig. 4A illustrates an example scenario in which a user operates the mapping module 50 to communicate motion to viewport 400 via a fling motion from left to right as illustrated by arrow 402 (para 0037). In para 0026, “the mapping module 50 may fetch map tiles for the transitional area at a different zoom level, and therefore with lower level of detail, than for the destination area.” A first point on the trajectory (i.e. transitional map tile 414) has a lower level of detail (para 0039) than a second point on the trajectory (i.e. destination map tile 416).)
displaying the navigation directions via the user interface.
(The navigation directions are displayed via a user interface (para 0006).)

Dewan further discloses:
 for a plurality of different positions on the trajectory, automatically retrieving the navigation directions to a geographic location, without receiving commands via the user interface to obtain the navigation directions to the geographic location
(Fig. 4A illustrates the trajectory of the viewport 400 from an initial position to a target position and various map tiles retrieved before or during an animation of the viewport 400 from the initial position 408 to the target position 410 (para 0038). For a plurality of different positions on the trajectory of the viewport (i.e. transitional map tiles 414), navigation directions to a geographic location (i.e. to destination map tiles 416) are automatically retrieved (i.e. via the viewport, Fig. 4A). 

Furthermore, the navigation directions to a geographic locations are retrieved without receiving commands via the user interface as depicted in para 0014, “In response to a fling gesture or similar user action, a viewport may quickly "fly" over a digital map and cover multiple geographic areas in quick succession. To represent these geographic areas on a digital map accurately and efficiently, the client device determines a trajectory the viewport will follow its current position to a new position. The client device then fetches, from a local or remote storage with a relatively low speed of access to a faster memory, map data for rendering a digital map along the trajectory, before the viewport reaches positions corresponding to this map data.” After a fling gesture is received to the interface, the viewport 

Dewan does not disclose automatically retrieving navigation directions to a geographic location near a center of the viewport without receiving commands via the user interface to obtain navigation directions to the geographic location. 
However, Charaniya teaches:
automatically retrieving navigation directions to a geographic location near a center of the viewport 
(In para 0060, “As another example, a location of interest can be determined from geographic information displayed in, or related to, a map viewport (e.g., the San Francisco area displayed in the map viewport 266). In some implementations, the location of interest can be inferred, for example, from the center-point coordinates of the map's viewport or from a destination included in driving directions provided by the map application.” The location of interest is inferred from the center-point coordinates of the map’s viewport, which includes driving directions to the center of the viewport. Therefore, navigation directions to a geographic location near a center of the viewport are retrieved.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewan to use a center of a map viewport as a destination, as taught by Charaniya, in order to provide center-point coordinates that can be Charaniya, Paragraph 0060). For example, if a user does not know an address of a location but recognizes the geographical location, the user can easily drag the viewport where the center represents their intended destination location, in order to retrieve directions to that location.

Dewan does not disclose a plurality of different viewports displaying different positions. However, Wang teaches:
a plurality of different viewports displaying different positions on the trajectory
(In para 0074, “as illustrated in FIG. 5B, when the future indicator 302 becomes visible in the viewport also displaying the current indicator 300, the geographic application 14 can automatically remove the future indicator 302. In other words, the indicators 300 and 302 in this case "collapse" into a single indicator 300.” Fig. 5B comprises two viewports, displayed as a square outline.  When the future indicator 302 (see Fig. 5A) becomes visible in the second viewport as shown in Fig. 5B, then the geographic application automatically removes the future indicator 302. Therefore, Fig. 5B shows a plurality of different viewports displaying different positions on the trajectory 102.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewan to include the teachings of Wang to include a plurality of different viewports displaying different positions on the trajectory in order to enhance navigation guidance. This will enhance navigation guidance since multiple viewports 

Regarding claim 2,
Dewan discloses:
wherein retrieving the navigation directions having the first level of detail includes determining that a speed at which the viewport moves at the first position exceeds a threshold value, and retrieving the navigation directions having the second level of detail includes determining that a speed at which the viewport moves at the second position does not exceed the threshold value.
(Claim 5 and in para 0040,”the mapping module 50 may determine the level of detail of the transitional map tiles 414 based on a comparison of the speed of the viewport 400 at points along the trajectory, as represented by the plot 406, to one or more threshold values S.sub.1 and S.sub.2. However, the mapping module 50 also may utilize any suitable analysis of kinematic quantities corresponding to the trajectory to determine levels of detail of retrieved map tiles.” The first level of detail includes determining that a speed of the viewport 400 moves at the first point (i.e. transitional map tiles 414) exceeds a threshold value and that the second level of detail includes determining that a speed at which the viewport moves at the second point (i.e. destination tiles 416) does not exceed the threshold value (claim 5).)

Regarding claim 3,
Dewan discloses:
detecting a user command applied to the viewport; and wherein automatically retrieving the navigation directions includes: prior to repositioning the viewport in accordance with the user command, determining a probable trajectory of the viewport, the probable trajectory including a plurality of intermediate positions between the initial position and the target position, and retrieving navigation directions having the first level of detail for one of the plurality of intermediate positions on the probable trajectory, and retrieving navigation directions having the second level of detail for the target position.
(In para 0039, “After a user gesture is received (communicating motion to the viewport 400), the mapping module 50 may determine the trajectory of the viewport 400 and retrieve one or more transitional map tiles 414 and one or more destination map tiles 416 before and/or during animation of the viewport 400. The transitional map tiles 414 may be at a different level of detail as compared with the destination map tiles 416 and/or the initial set of map tiles 412. In this scenario, the transitional map tiles 414 may include map tiles corresponding to a higher zoom level (i.e., a zoom level further away from the displayed geographic area) and map tiles with larger dimensions than the destination map tiles 316.” After a user gesture is received (i.e. detecting a user command applied to the viewport), a trajectory is determined before the animation of the viewport (i.e. a probable trajectory). In this case, the trajectory includes a plurality of intermediate positions between the initial position and the target position (i.e. transitional tiles 414, Fig. 4), where the 

Regarding claim 4,
Dewan discloses:
wherein detecting the user command applied to the viewport includes detecting a fling gesture which communicates a certain acceleration in a certain direction.
(The mapping module 50 calculates an acceleration of the viewport based on a fling gesture, using the position of the finger as a function of time to calculate viewport acceleration, and thus a trajectory of viewport motion (para 0045). The mapping module detects a fling gesture that communicates a certain acceleration in a certain direction (para 0005).)

Regarding claim 5,
Dewan discloses:
retrieving navigation directions to the first point before the viewport is repositioned to the first position, and retrieving navigation directions to the second point before the viewport is repositioned to the second position.
(The trajectory and target position of the viewport is determined before completing viewport motion animation (para 0045).  In para 0039, “After a user gesture is received (communicating motion to the viewport 400), the mapping module 50 may 

Regarding claim 6,
Dewan discloses:
wherein the plurality of different positions on the trajectory, for which the navigation directions are retrieved, are spaced apart by a distance d.
(The plurality of different positions on the trajectory is depicted by a set of map tiles including the initial set of map tiles 412, transitional map tiles 414 and destination map tiles 416 (see Fig. 4, para 0039). Since these tiles are a portion of a digital map of a fixed size (para 0024), then these tiles have to be spaced apart by a distance d. That is, map tiles represent a fixed size (i.e. a distance) that are spaced apart by a distance since the tile sizes are fixed.)

Regarding claim 7,
Dewan discloses:
determining latency associated with retrieving the navigation directions, and adjusting the distance d in view of the determined latency.


Regarding claim 8,
Dewan discloses:
wherein: retrieving the navigation directions having the first level of detail includes obtaining a polyline corresponding to a path defined by the navigation directions,
(As shown in Fig. 4, the navigation directions having the first level of detail (i.e. transitional map tiles 414, para 0039) includes obtaining a polyline corresponding to a path. This polyline is shown in Fig. 4 as represented by roads.)
 and retrieving the navigation directions having the second level of detail includes obtaining the polyline along with at least one of (i) turn-by-turn instructions, (ii) real-time traffic data, (iii) street-level imagery for one or more points along the path, or (iv) place page information for one or more locations along the path, wherein retrieving the first level of navigation directions includes not receiving any of data (i) -(iv).
(In para 0022, “the mapping module 50 may fetch data from additional map data layers. For example, the mapping module 50 in some scenarios fetches data related to businesses in the geographic area. Further, if the user recently submitted a request for a geographic query (e.g., "gas stations nearby"), the mapping module 50 may automatically re-execute the query for the destination area (and, if desired, the transitional area), receive the results, and display these results if and when the viewport reaches the locations to which these results correspond. More particularly, the mapping module 50 may display indicators at the locations corresponding to the search results. In another example, the mapping module 50 may fetch data related to current traffic conditions, weather conditions, and/or public transit information to be rendered as an additional data layer.” The mapping module 50 automatically re-executes the query for the destination area (i.e. destination map tiles 416), which as a second level of detail (para 0039) compared to the transitional map tiles 414. Therefore, retrieving the navigation directions having a second level of detail includes current traffic conditions (i.e. real-time traffic data). The polyline representing roads can be seen in Fig. 4.)

Regarding claim 9,
Dewan, Charaniya, and Wang discloses the limitations as recited above in claim 1, including wherein automatically retrieving the navigation directions to the geographic location near the center of the viewport includes: determining the center of the viewport (see claim 1 above).
Dewan further recites:
identifying a station of a public transportation system proximate to the determined center of the viewport, and automatically retrieving public transport directions to the identified station. 
(In para 0022, “In another example, the mapping module 50 may fetch data related to current traffic conditions, weather conditions, and/or public transit information to be rendered as an additional data layer.” Since public transit information is rendered (i.e. retrieved), this includes retrieving public transport directions to an identified station.)

Regarding claim 11,
Dewan discloses:
wherein retrieving the navigation directions includes: sending a request to a remote network server via a communication network, and receiving the navigation directions from the remote network server via the communication network.
(See claim 9 and para 0005, “the mapping module can fetch map data from a persistent storage (e.g., flash drive) to the cache of the rendering pipeline (e.g., GL cache), from a network server to a local memory on the computing device,” The 

Regarding claim 12,
Dewan discloses:
wherein retrieving the navigation directions includes using cached map data stored in a local memory.
(See claim 8 and para 0005, “the mapping module can fetch map data from a persistent storage (e.g., flash drive) to the cache of the rendering pipeline (e.g., GL cache), from a network server to a local memory on the computing device, etc.” The mapping module can fetch map data (i.e. retrieve the navigation directions) from a flash drive to the cache of the rendering pipeline from a network server to a local memory.)

Regarding claim 14,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 1.

Regarding claim 15,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 1.

Regarding claim 16,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 2.

Regarding claim 17,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 3.

Regarding claim 18,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 2.

Regarding claim 19,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 3.

Regarding claim 20,
Dewan, Charaniya, and Wang discloses the same limitations as recited above in claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Dewan, Charaniya, and Wang further in view of Beyeler et al. US20120197696 A1 (henceforth Beyeler)

Regarding claim 10, 
Dewan, Charaniya, and Wang discloses the limitations as recited above in claims 1 and 9.
Dewan discloses identifying the station proximate to the determined geographic location (as shown above in claim 9) but it does not disclose iteratively increasing a search radius from the center of the viewport. However, Beyeler teaches:
iteratively increasing a search radius from the center of the viewport.
(In para 0043, “Routing engine 308 may compare the POI density with a threshold density and, depending on a result of the comparison, may increase or decrease the search radius along a particular segment to search for a POI.” And in para 0048 “In step 508, a search may be conducted for POIs within the search areas associated with the spatial identifiers. In step 508, the search area may be increased or decreased when a high number of POIs or no POIs are found within the search areas associated with the spatial identifiers. Further, and as will be explained below with reference to the example of FIG. 6, the search area may be adjusted based on a comparison between a density of a particular search area with a predetermined density threshold.” The search radius is increased iteratively when no POI (points of interest) are found within the search areas.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewan to iteratively increase a search radius from the center of the viewport, as taught by Beyeler to prevent the electronic map display from becoming too cluttered and difficult to read. In para 0007 “Further, as the number of POIs represented increases, electronic map displays may become cluttered and difficult to read. For example, if a user searches for "pizza" in New York City, the number of POI icons shown on the iteratively increase the search radius, since POI icons become clustered as the number of POIs increases. Furthermore, it would have been obvious to modify Dewan to incorporate the teachings of Beyeler to iteratively increase a search radius from the center of the viewport when a POI such as a transportation station cannot be found in the vicinity. That is, it is beneficial to iteratively increase the search radius of the viewport in order to locate a POI in the area when it is not found in a smaller search radius. 

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Dewan, Charaniya, and Wang further in view of Graf et al. US20140359510A1 (henceforth Graf).

Regarding claim 13,
Dewan, Charaniya, and Wang discloses the limitations as recited above in claim 1.
Dewan does not disclose wherein automatically retrieving the navigation directions includes automatically selecting a mode of transport based on prior interactions between a user operating the user interface and the digital map. 
However, Graf teaches:
wherein automatically retrieving the navigation directions includes automatically selecting a mode of transport based on prior interactions between a user operating the user interface and the digital map. 


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewan to incorporate the teachings of Graf to include wherein automatically retrieving the navigation directions includes automatically selecting a mode of transport based on prior interactions between a user operating the user interface and the digital map in order to efficiently manage screen real estate (para 0068, Graf) and to provide controls and information supplementing a digital map in an efficient and intuitive manner (para 0005, Graf) on a typical portable device. Automatically selecting a mode of transport (i.e. defaulting the mode to prior interactions) is beneficial to help reduce screen real estate and therefore increase feasibility when providing control to a digital map on a portal device.

Response to Arguments
Applicant’s arguments, see page 11, filed 02/17/2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Dewan, Charaniya, and Wang as recited above. In order to overcome the new ground of rejections, the examiner recommends fixing the 112(b) issue as recited above, whereas the applicant needs to emphasize retrieving the navigation directions near the center of each of the plurality of viewports.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669